DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The crossed-out references on the IDS are not considered because the publication dates listed on the IDS do not match the actual publication dates of the references.
Election/Restrictions
Applicant’s election without traverse of claims 11-15 in the reply filed on 02/02/2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: 
Regarding para [0075], element (206) is not seen in figure 4A as stated.
Regarding para [0075], in line 4, “configured to configured to” is a typographical error.
Regarding para [0075], elements (202) and (402) are both designated as the body.
Appropriate correction is required.
Claim Objections
Claim 13 is objected to because of the following informalities:  
Regarding claim 13, the phrase “lower member configured” in line 2 of the claim appears to be a grammatical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satterfield (US 2017/0021928) in view of Peckham (US 2,947,348).
In re. claim 11, Satterfield teaches an adapter plate for an aircraft seat, comprising: a body (32, 24) (fig. 8) integrated within a portion of an aircraft seat (para [0049]), the body configured to share a plane with an armrest (26) of the aircraft seat (fig. 9) and a lower member of the aircraft seat (e.g. seat side surface typically below armrest), the body comprising: at least one mount point (72) (fig. 3), the at least one mount point of the body configured to attach to at least one mount bracket of an auxiliary aircraft accessory (22) (fig. 9), the auxiliary aircraft accessory positioned within a space proximate to the aircraft seat when coupled to the at least one mount point of the body via the at least one mount bracket (next to seat armrest (26)) (fig. 9).
Peckham shows that the not-shown seat of Satterfield typically has a lower member of the aircraft seat (seat side surface) sharing a plane with an armrest (armrest (23) inside surface) (left side of figure 2).
Normally, only one reference should be used in making a rejection under 35 U.S.C. 102. However, a 35 U.S.C. 102 rejection over multiple references has been held to be proper when the extra references are cited to: Show that a characteristic not disclosed in the reference is inherent.  (See MPEP 2131.01).
In re. claim 12, Satterfield teaches the adapter plate of claim 11, the body comprising: a primary section (32) and an auxiliary section (24) (fig. 8), the primary section and the auxiliary section coupled together via one or more hinges (about axis (36)) (fig. 4).
In re. claim 13, Satterfield teaches the adapter plate of claim 12, the primary section (32), the auxiliary section (24), the armrest (26), and the lower member (e.g. seat side surface below armrest) configured to share the plane when the auxiliary section is deployed and the auxiliary aircraft 
In re. claim 14, Satterfield teaches the adapter plate of claim 12, an exterior face of the auxiliary section (24) configured to fold against an exterior face of the primary section (32) via the one or more hinges when the auxiliary aircraft accessory is not coupled to the at least one mount point of the body via the at least one mount bracket (figs. 1-2).
In re. claim 15, Satterfield teaches the adapter plate of claim 14, the primary section (32), the armrest (26), and the lower member (e.g. seat side surface below armrest) may be configured to share the plane when the auxiliary aircraft accessory is not coupled to the at least one mount point of the body via the at least one mount bracket (fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647